STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

ANGELA FARNSWORTH,
                                                                                        FILED
Claimant Below, Petitioner                                                          December 11, 2020
                                                                                 EDYTHE NASH GAISER, CLERK

vs.)   No. 19-0814 (BOR Appeal No. 2054130)                                      SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
                   (Claim No. 2017019434)

MTR GAMING,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Angela Farnsworth, by Counsel James T. Carey, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). MTR Gaming, by
Counsel Daniel G. Murdock, filed a timely response.

        The issues on appeal are permanent partial disability, medical benefits, and compensability
of additional conditions. The claims administrator granted a 0% permanent partial disability award
on June 27, 2017. On January 29, 2018, the claims administrator denied a thoracic MRI and a
neurosurgical consultation. The claims administrator denied the addition of T6 intercostal
neuralgia to the claim on May 4, 2018. The Workers’ Compensation Office of Judges (“Office of
Judges”) affirmed the grant of a 0% permanent partial disability award, affirmed the denial of a
neurosurgical consultation, reversed the denial of a thoracic MRI and authorized the test, and
affirmed the denial of the addition of T6 intercostal neuralgia to the claim in its March 19, 2019,
Order. The Order was affirmed by the Board of Review on August 19, 2019.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       Ms. Farnsworth, a housekeeper, injured her thoracic spine while wiping under a shelf on
February 8, 2017. Treatment notes from East Liverpool City Hospital the following day indicate
she reported right upper back pain and presented with decreased range of motion. Ms. Farnsworth
was diagnosed with acute thoracic strain. X-rays were performed and it was noted that Ms.
                                                1
Farnsworth had kyphosis, which was unusually advanced for her age, as well as mild degenerative
changes. Ms. Farnsworth sought treatment from Theodore Chrobak, M.D., and reported thoracic
pain after reaching underneath a stall. She was diagnosed with thoracic sprain/strain. On October
3, 2017, Ms. Farnsworth was diagnosed with cervical, thoracic, and lumbosacral degenerative joint
disease. On September 7, 2017, a lumbar MRI showed very mild disc bulging at T11-12 causing
very mild spinal canal narrowing and desiccation of the T11-12 disc. Dr. Chrobak requested
authorization for a thoracic MRI. While authorization was as pending, the MRI was performed on
November 30, 2017. It showed no evidence of thoracic fracture or disc herniation and minimal
disc bulges at T7-8 and T11-12. A cervical MRI was also performed that day and revealed right
C5-6 disc protrusion and C6-7 disc bulge with osteophytes, causing moderate left foraminal
narrowing.

        Prasadarao Mukkamala, M.D., performed an independent medical evaluation on June 16,
2017, in which he noted normal thoracic range of motion on examination. He diagnosed right
scapula area muscle strain. For the compensable thoracic strain, Dr. Mukkamala found that Ms.
Farnsworth had reached maximum medical improvement and required no further treatment. He
assessed 0% impairment. Based on his evaluation, the claims administrator granted a 0%
permanent partial disability award on June 27, 2017. On January 29, 2018, the claims administrator
denied a thoracic MRI and a neurosurgical consultation.

       In a February 8, 2018, treatment note, Brian Brocker, M.D., noted that Ms. Farnsworth
reported back pain, neck pain, and occasional headaches. Dr. Brocker diagnosed disc herniations
at C5-6 and C6-7, as well as T7-8 disc bulge.

        Srini Govindan, M.D., performed an independent medical evaluation on March 2, 2018, in
which he noted that Ms. Farnsworth reported right thoracic pain and right shoulder pain. Dr.
Govindan found decreased sensation at T6 and diagnosed right T6 intercostal neuralgia. He
recommended a thoracic MRI and neurosurgical consultation. He opined that Ms. Farnsworth was
not at maximum medical improvement for T6 intercostal neuralgia. Dr. Govindan assessed 2%
impairment for thoracic left rotation, 2% for right rotation, and 2% for intercostal neuralgia, for a
total of 6% whole person impairment. The claims administrator denied the addition of T6
intercostal neuralgia to the claim on May 4, 2018.

        Bill Hennessey, M.D., performed an independent medical evaluation on June 26, 2018, in
which he diagnosed right thoracic sprain in the area around the right scapula. He found that no
further treatment was necessary and that Ms. Farnsworth had reached maximum medical
improvement.

        Ms. Farnsworth testified in a July 5, 2018, deposition that she was wiping underneath a
shelf when she felt a pop between her mid-back and right shoulder. She stated that at the time of
her injury, she felt a lot of pain, but it was only located in her back. She returned to full duty work
in July of 2017. Ms. Farnsworth testified that Dr. Hennessey did not use any measuring devices
during his impairment evaluation.


                                                  2
       In an August 23, 2018, deposition, Dr. Govindan testified that the diagnoses of intercostal
neuralgia and thoracic radiculopathy are interchangeable. He stated that his diagnosis was based
upon his examination findings as well as the history obtained from Ms. Farnsworth. Dr. Govindan
opined that intercostal neuralgia could limit thoracic range of motion.

        In an October 16, 2018, supplemental report, Dr. Mukkamala indicated that he reviewed
the report by and testimony of Dr. Govindan. Dr. Mukkamala stated that during his June 15, 2017,
evaluation, Ms. Farnsworth had normal thoracic range of motion. Dr. Mukkamala disagreed with
Dr. Govindan’s finding of a circular band of pain and sensory diminution in the thoracic area. Dr.
Mukkamala stated that Dr. Govindan was the only evaluator of record to make such a finding.

       In an October 29, 2018, supplemental report, Dr. Hennessey stated that he reviewed Dr.
Govindan’s report and deposition testimony. Dr. Hennessey opined that Ms. Farnsworth has no
reported symptoms consistent with a diagnosis of intercostal neuralgia. Like Dr. Mukkamala, Dr.
Hennessey also testified that no other physician of record found evidence of intercostal neuralgia.

        On March 19, 2019, the Office of Judges affirmed the claims administrator’s decisions
denying the addition of T6 intercostal neuralgia to the claim and granting a 0% permanent partial
disability award. The Office of Judges also affirmed the claims administrator’s June 29, 2018,
decision, insofar as it denied a neurosurgical consultation and reversed the decision insofar as it
denied a thoracic MRI.

        Regarding the addition of intercostal neuralgia, the Office of Judges found that Dr.
Govindan was the only physician of record to diagnose the condition. The Office of Judges also
determined that the condition was not supported by the medical record. Dr. Govindan opined that
intercostal neuralgia at T6 would cause pain in the torso around the breast area. There is no
indication in the record that Ms. Farnsworth has ever reported chest pain. Further, she testified in
a deposition that at the time of her injury, she only had back pain. The Office of Judges concluded
that there was no evidence to support a diagnosis of T6 intercostal neuralgia.

        Regarding the requested medical treatment, the Office of Judges found that a thoracic MRI
should be authorized. The MRI was requested by Dr. Chrobak, who noted that the MRI was
necessary to assess Ms. Farnsworth’s thoracic sprain/strain. The Office of Judges noted that
authorization is no longer required for an initial MRI per West Virginia Code of State Rules § 85-
20-9.10n. Because the MRI was requested to assess a compensable condition, the Office of Judges
reversed the denial and retroactively authorized the initial November 30, 2017, MRI. Though the
Office of Judges approved an MRI, it affirmed the denial of a neurosurgical consultation. The
Office of Judges noted that West Virginia Code of State Rules § 85-20-37.5 states that the duration
of care for a sprain is zero to four weeks, not to exceed eight weeks. The neurosurgical consultation
was requested twelve weeks after the compensable injury occurred. The Office of Judges found
that Ms. Farnsworth failed to establish that this is an extraordinary case requiring treatment outside
of the guidelines.

      Lastly, regarding permanent partial disability, the Office of Judges determined that Ms.
Farnsworth was evaluated by three physicians. She testified that Dr. Hennessey did not use any
                                              3
measuring devices during his evaluation. A review of his report shows no indication of range of
motion measurements, as required by the American Medical Association’s Guides to the
Evaluation of Permanent Impairment (4th ed. 1993). His findings were therefore found to be
unreliable. Dr. Govindan’s findings were also found to be unreliable. He found 6% thoracic spine
impairment but included the noncompensable condition of T6 intercostal neuralgia in his
assessment. Further, Dr. Govindan opined that intercostal neuralgia can cause restriction in
thoracic rotation. He then assessed 4% impairment for bilateral thoracic rotation restriction.
Lastly, Dr. Govindan opined that Ms. Farnsworth had not reached maximum medical
improvement. Therefore, an impairment rating was not supported at that time. The Office of Judges
found that Dr. Mukkamala’s finding of 0% permanent partial disability was reliable. Even though
he diagnosed right scapular area muscle strain, Dr. Mukkamala noted the compensable condition
of thoracic strain. He used proper range of motion measuring techniques in his evaluation and the
Office of Judges found his assessment to be supported by the evidence of record. The Board of
Review adopted the findings of fact and conclusions of law of the Office of Judges and affirmed
its Order on August 18, 2019.

         After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. The medical evidence of record does not support the addition of
T6 intercostal neuralgia to the claim, the authorization of a neurosurgical consultation, or a
permanent partial disability award of more than 0%. It does, however, support the authorization of
the initial thoracic MRI.

         For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it so clearly wrong based upon the evidentiary record that even when all
inferences are resolved in favor of the Board of Review’s findings, reasoning and conclusions,
there is insufficient support to sustain the decision. Therefore, the decision of the Board of Review
is affirmed.



                                                                                          Affirmed.
ISSUED: December 11, 2020


CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison



                                                 4